764 F.2d 748
UNITED STATES of America, Plaintiff-Appellee,v.SOUTHERN MOTOR CARRIERS RATE CONFERENCE, INC., and NorthCarolina Motor Carriers Association, Inc.,Defendants-Appellants,National Association of Regulatory Utility Commissioners,Intervenor-Appellant.
No. 79-3741.
United States Court of Appeals,Eleventh Circuit.
July 1, 1985.

Allen I. Hirsch, Simon A. Miller, Atlanta, Ga., for Southern Motor carriers.
Bryce Rea, Jr., David Hyler Coburn, Washington, D.C., for North Carolina Motor and amicus Nat. Motor Freight Traffic Ass'n.
Paul Rodgers, General Counsel, Charles D. Gray and Pamela R. Melton, Washington, D.C., for intervenor.
Robert P. Gruber, General Counsel, Wilson B. Partin, Jr., Deputy General Counsel, North Carolina Utilities Com'n, David Gordon, Associate Atty. Gen., Raleigh, N.C., for State of N.C. and North Carolina Utilities Com'n.
Barry Grossman, Elliott M. Seiden, Antitrust Div., Appellate Section, Nancy C. Garrison, Dept. of Justice, Washington, D.C., William L. Harper, U.S. Atty., Atlanta, Ga., for plaintiff-appellee.
Appeals from the United States District Court for the Northern District of Georgia, Richard C. Freeman, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., HENDERSON, HATCHETT, ANDERSON and THOMAS A. CLARK, Circuit Judges.
PER CURIAM:


1
The district court judgment in this case, 467 F. Supp. 471, was affirmed by this Court in United States v. Southern Motor Carriers Rate Conference, Inc., 702 F.2d 532 (5th Cir. Unit B 1983) (en banc).  The judgment of this Court has now been reversed by the Supreme Court of the United States.   Southern Motor Carriers Rate Conference, Inc. v. United States, --- U.S. ----, 105 S. Ct. 1721, 85 L. Ed. 2d 36 (1985).


2
WHEREUPON, IT IS ORDERED that the judgment of the district court is reversed, and this cause is remanded to the United States District Court for the Northern District of Georgia for further proceedings in conformity with the opinion of the Supreme Court of the United States.


3
IT IS FURTHER ORDERED that the appellants recover from the United States their costs on this appeal.